TEIGEN, Judge
(concurring).
I concur in the result but I feel the majority has construed the controlling statute too narrowly.
Section 23-01-03, N.D.C.C., specifically provides that the Health Council is empowered to establish rules and regulations for the maintenance of public health, including sanitation and disease control. It also states the Council may provide for the development, establishment, and enforcement of basic standards for hospitals and related medical institutions which render medical and nursing care. It is also authorized to provide standards for the construction and maintenance of such institutions. The standards which it may establish and enforce may cover matters pertaining to:
1. Sanitation;
2. Fire protection measures;
3. Nursing procedures;
4. Preservation of medical records; and
5. Building construction (provided no regulation shall be made as to building construction of existing medical hospitals save in relation to safety factors).
There is a clear legislative delegation of power to the Health Council to establish and enforce basic standards for hospitals and related medical institutions, which render medical and nursing care in all five of the above categories where a new hospital or nursing facility is being constructed. However, the legislature limited the power of the Council as to existing medical hospitals and provided that no regulation shall be made as to building construction save in relation to safety factors. However, its power in relation to the remaining four standards is the same for an existing facility as for a new facility.
I agree it was error for the Health Council to classify the existing institution as a new institution and that, for the purpose of being licensed to render nursing care, the legislative restriction as to building construction is applicable. However, I do not feel that the standards for an institution rendering medical care are necessarily the same as for an institution rendering nursing care and a double set of standards may be established, one for an institution rendering medical care and another for an institution rendering nursing care. Therefore, where an institution was licensed as a medical institution rendering medical care, it does not necessarily follow that it is eligible to be licensed as an institution to render nursing care, unless it complies with standards prescribed for that purpose, which standards are also subject to the restriction as to building construction.
The Health Council, following a hearing, found 48 deficiencies and irregularities in the light of established nursing home standards and regulations. Many of the described deficiencies involve building construction and many of them do not involve any of the five categories or areas in which the Health Council is authorized to establish standards. Their findings do not classify the deficiencies as being related to sanitation, fire protection, nursing procedure, preservation of medical records or building construction. The regulations and standards for an institution rendering nursing service have been revised from time to time since the adoption of the statutes, the last revision being to July 21, 1961.-Section 1 thereof refers to type of service; Section 2 to management; Section 3 to physical plant; and Section 4 to administrative, medical, and nursing services. It appears that nearly all of the deficiencies listed in the findings of fact of the Health *873Council come under the category of physical plant, which pertains to building construction. In view of our interpretation, this is subject to the restriction imposed by the legislature as to existing institutions.
For these reasons it appears the application was denied on grounds that are classified under the heading of “building construction” and grounds that appear to be outside the jurisdiction of the Health Council to impose.